Case 5:18-cv-02643-MWF-KK Document 58-3 Filed 12/18/19 Page1of19 Page ID #:525

EXHIBIT C
io fo Ss DH A SF WY YH

BOR me sk sR Ei

 

 

5-18-cv-02643-MWF-KK Document 43-2FilEde0b1281791 Pagedk af (819 aged B 237126

William Litvak (SBN 90533)

Eric P. Markus (SBN 281971)

DAPEER, ROSENBLIT & LITVAK, LLP
11500 W. Olympic Blvd., Suite 550

Los Angeles, CA 90064

Telephone: (310) 477-5575

Facsimile: (310) 477-7090

Attorneys for Plaintiffs,
TARA ANN BARTOLI, et al.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
TARA ANN BARTOLL et al., ) Case No. 5:18-cv-02643-MWF(KKx)

Plaintiffs,

VS.

RANCHO CALIFORNIA RV
RESORT OWNERS ASSOCIATION,
a California nonprofit mutual benefit
corporation; DESERT RESORT
MANAGEMENT, INC., a California
corporation; CARI BURLEIGH, an
individual; CANDICE ELAINE
WILLIAMS, an individual doing
business as FAIRWAY ASSOCIATES;
KIMBERLY LYNN BACA, an
individual doing business as
FAIRWAY ASSOCIATES; and, DOES
1 through 10, inclusive,

STIPULATED PROTECTIVE
ORDER

Complaint Filed: December 20, 2018

NOTE CHANGES MADE BY
THE COURT

Defendants.

Nene Nee Nee! Nee! Nee! Nee! Neer” Sinmee! Niwee! Necee! Se” “ewer” “nme” “ame! Nee! See” “aware” Semen” Senate!”

 

Hf

I
STIPULATED PROTECTIVE ORDER

 

 
Case

Oo fo wa DO A SF W NH —

Be BOO NN ND OND OO RP OP Ol HPO Sl ll

 

15:18-cv-02643-MWF-KK Document 48-3FiletPO5I281261 9P dgeue Gf diel OP ateok|B:3722 7

1. A. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action are likely to involve
production of confidential or private information for which special protection from
public disclosure and from use for any purpose other than prosecuting and/or
defending this litigation may be warranted. Accordingly, the Parties hereby
stipulate to and petition the Court to enter the following Stipulated Protective
Order. The Parties acknowledge that this Order does not confer blanket protections
on all disclosures or responses to discovery and that the protection it affords from
public disclosure and use extends only to the limited information or items that are
entitled to confidential treatment under the applicable legal principles. The Parties
further acknowledge, as set forth in Section 12.3, below, that this Stipulated
Protective Order does not entitle them to file confidential information under seal.

B. GOOD CAUSE STATEMENT

This action is likely to involve private and confidential information
regarding, among other things, the mental state of Plaintiffs (two (2) of whom are
minors) for which special protection from public disclosure and from use for any
purpose other than prosecution of this action is warranted. Such confidential
materials and information consist of, among other things, private medical
information and educational records, which information is generally unavailable to
the public, or which may be privileged other otherwise protected from disclosure
under state or federal statutes, court rules, case decisions, or common law.
Accordingly, to expedite the flow of information, to facilitate the prompt resolution
of disputes over confidentiality of discovery materials, to adequately protect
information the parties are entitled to keep confidential, to ensure that the parties
are permitted reasonable necessary uses of such material in preparation for and in
the conduct of trial, to address their handling at the end of the litigation, and serve

the ends of justice, a protective order for such information is justified in this matter.

2
STIPULATED PROTECTIVE ORDER

 

 

 
oOo fo 1 BH A FP WD Ne

BO BO BRD ORD OR Ss ll llr

 

 

5 Tee O bees NANAK « Dounrentt4s8 -Filéd 05/23/19 1 Pagegeof 181 PagadB 37328

It is the intent of the parties that information will not be designated as confidential
for tactical reasons and that nothing be so designated without a good faith belief
that it has been maintained in a confidential, non-public manner, and there is good
cause why it should not be part of the public record of this case.

Cc. ACKNOWLEDGMENT OF PROCEDURE FOR FILING

UNDER SEAL

The parties further acknowledge, as set forth in Section 12.3, below, that this
Stipulated Protective Order does not entitle them to file confidential information
under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
and the standards that will be applied when a party seeks permission from the court
to file material under seal.

There is a strong presumption that the public has a right of access to judicial
proceedings and records in civil cases. In connection with non-dispositive motions,
good cause must be shown to support a filing under seal. See Kamakana v. City
and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
orders require good cause showing), and a specific showing of good cause or
compelling reasons with proper evidentiary support and legal justification, must be
made with respect to Protected Material that a party seeks to file under seal. The
parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
does not— without the submission of competent evidence by declaration,
establishing that the material sought to be filed under seal qualifies as confidential,
privileged, or otherwise protectable—constitute good cause.

Further, if a party requests sealing related to a dispositive motion or trial,
then compelling reasons, not only good cause, for the sealing must be shown, and

the relief sought shall be narrowly tailored to serve the specific interest to be

3
STIPULATED PROTECTIVE ORDER

 

 
tt

wo fo ~~ DW Ww F&F W NF

N WN WN NY NH RP Ke FF SEF KF POOR leh hUrv

 

 

518-0 O243-MWF-KK + Document 43-FiledeQb1281591 Paget of B19PagedD 37429

protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
2010). For each item or type of information, document, or thing sought to be filed
or introduced under seal in connection with a dispositive motion or trial, the party
seeking protection must articulate compelling reasons, supported by specific facts
and legal justification, for the requested sealing order. Again, competent evidence
supporting the application to file documents under seal must be provided by
declaration.

Any document that is not confidential, privileged, or otherwise protectable in
its entirety will not be filed under seal if the confidential portions can be redacted.
If documents can be redacted, then a redacted version for public viewing, omitting
only the confidential, privileged, or otherwise protectable portions of the
document, shall be filed. Any application that seeks to file documents under seal in
their entirety should include an explanation of why redaction is not feasible.

2. DEFINITIONS

2.1 Action: the above-captioned federal lawsuit.

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3. “CONFIDENTIAL” Information or Items: information (regardless
of how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c).

2.4 Counsel (without qualifier): Outside Counsel of Record and House
Counsel (as well as their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information,

regardless of the medium or manner in which it is generated, stored, or maintained

4
STIPULATED PROTECTIVE ORDER

 

 
Casd|5:18-cv-02643-MWE-KK Document 43-2Fil6te05/281:201 9P dgec® GF 481 9PdgedO 437530

wo co SY HN Ww fF WH NH

ho bo bho —_ — = — — — — — — —

 

 

(including, among other things, testimony, transcripts, and tangible things), that are
produced or generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a
matter pertinent to the litigation who has been retained by a Party or its counsel to
serve as an expert witness or as a consultant in this action.

2.8 House Counsel: attorneys who are employees of a party to this
action. House Counsel does not include Outside Counsel of Record or any other
outside counsel.

2.9 Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.

2.10 Qutside Counsel of Record: attorneys who are not employees of a
party to this action but are retained to represent or advise a party to this action and
have appeared in this action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party.

2.11 Party: any party to this action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this action.

2.13 Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.14 Protected Material:any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

5
STIPULATED PROTECTIVE ORDER

 

 
Casd

Oo © SJ DW rH FSF WD NH —

bh Bm Rs i ee ESE eS i SS OR ll

 

 

§:18-cv-02643-MWE-KK Document 48-3Filete05/287201 9p dyes at aBL9PAyeUD|PI7631

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the
following information: (a) any information that is in the public domain at the time
of disclosure to a Receiving Party or becomes part of the public domain after its
disclosure to a Receiving Party as a result of publication not involving a violation
of this Order, including becoming part of the public record through trial or
otherwise; and (b) any information known to the Receiving Party prior to the
disclosure or obtained by the Receiving Party after the disclosure from a source
who obtained the information lawfully and under no obligation of confidentiality to
the Designating Party. Any use of Protected Material at trial shall be governed by a
separate agreement or order.
4. DURATION

Once a case proceeds to trial, information that was designated as
CONFIDENTIAL or maintained pursuant to this protective order used or
introduced as an exhibit at trial becomes public and will be presumptively available
to all members of the public, including the press, unless compelling reasons
supported by specific factual findings to proceed otherwise are made to the trial
judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
“good cause” showing for sealing documents produced in discovery from
“compelling reasons” standard when merits-related documents are part of court
record). Accordingly, the terms of this protective order do not extend beyond the

commencement of the trial.

6
STIPULATED PROTECTIVE ORDER

 

 
Oo fo WD A Hh B® YW HY

bo BQ Me bo —_ — bom — _— — —_ — — —_

5:18-Cw-02643-VMWWF-KK + Document 43-2-ilBde051281791 Pagade Sf 181 9PdgedO IH. 3773 2

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection
under this Order must take care to limit any such designation to specific material
that qualifies under the appropriate standards. The Designating Party must
designate for protection only those parts of material, documents, items, or oral or
written communications that qualify — so that other portions of the material,
documents, items, or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations

that are shown to be clearly unjustified or that have been made for an improper

| purpose (e.g., to unnecessarily encumber or retard the case development process or

to impose unnecessary expenses and burdens on other parties) expose the
Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the mistaken designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced. Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each

page that contains protected material. If only a portion or portions of the material

7
STIPULATED PROTECTIVE ORDER

 

 

 

 
oOo oF DW A FP W WN

mM NM HN NM NN Be Se Se Se Se Se SP ellLlUL
Bey RRR S&S BF 5 GC wrAI AwW BF wNH YE

BIRO SKK Document 48 -Filed 5/2591 Pagetof 481 Pagedb 37633

on a page qualifies for protection, the Producing Party also must clearly identify
the protected portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents or materials available
for inspection need not designate them for protection until after the inspecting
Party has indicated which material it would like copied and produced. During the
inspection and before the designation, all of the material made available for
inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
identified the documents it wants copied and produced, the Producing Party must
determine which documents, or portions thereof, qualify for protection under this
Order. Then, before producing the specified documents, the Producing Party must
affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) for testimony given in deposition or in other pretrial or trial
proceedings, that the Designating Party identify on the record, before the close of
the deposition, hearing, or other proceeding, all protected testimony.

(c) for information produced in some form other than documentary
and for any other tangible items, that the Producing Party affix in a prominent
place on the exterior of the container or containers in which the information or item
is stored the legend “CONFIDENTIAL.” If only a portion or portions of the
information or item warrant protection, the Producing Party, to the extent
practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such

material. Upon timely correction of a designation, the Receiving Party must make

8
STIPULATED PROTECTIVE ORDER

 

 

 

 
Case

Oo oO ND A A BP WY NY

Ny NO NM NY Nee RK BPO PS Sl lL lUlULhLlhlUhre

 

 

B:18-ev-02643-MWEF-KK Document 48-3FiledbO5!281 £01 9P dean? ODI 1Padealid HBzB34

reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court's Scheduling
Order. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
economic burdens, or a significant disruption or delay of the litigation, a Party does
not waive its right to challenge a confidentiality designation by electing not to
mount a challenge promptly after the original designation is disclosed.

6.2 Meetand Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37-1 et seq.

6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
joint stipulation pursuant to Local Rule 37-2.

6.4 The burden of persuasion in any such challenge proceeding shall be
on the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties shall
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the
challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that
is disclosed or produced by another Party or by a Non-Party in connection with this
case only for prosecuting, defending, or attempting to settle this litigation. Such

Protected Material may be disclosed only to the categories of persons and under the

9
STIPULATED PROTECTIVE ORDER

 

 
oOo fo ~I A tA FF WH NH

Nm NO NS] Se S| SBF SPO ES llc Slr lL lS

HISavC2BNwrhK Dounrentt42-Filéed Ob/28Ig1Paged# cof 181 PagedD 38635

conditions described in this Order. When the litigation has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this action,
as well as employees of said Outside Counsel of Record to whom it is reasonably
necessary to disclose the information for this litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
A;

(b) the officers, directors, and employees (including House
Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A);

| (c) Experts (as defined in this Order) of the Receiving Party to
whom disclosure is reasonably necessary for this litigation and who have signed
the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation

10
STIPULATED PROTECTIVE ORDER

 

 

 

 
—_—

te NN NN NO Se Se MK Se ee eS eS DOD|[UGlLUD6S

Oo wo DW DA A PF WN

 

SLR AMOUR NII KK DODUmentt43-Filed O5/2R/19 1 Pagedd of b8B1Paged 3853

and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A);

(g) _ the author or recipient of a document containing the information
or a custodian or other person who otherwise possessed or knew the information.

(h) during their depositions, witnesses, and attorneys for witnesses,
in the Action to whom disclosure is reasonably necessary provided: (1) the
deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
and (2) they will not be permitted to keep any confidential information unless they
sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
otherwise agreed by the Designating Party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal Protected
Material may be separately bound by the court reporter and may not be disclosed to
anyone except as permitted under this Stipulated Protective Order; and

(i) any mediator or settlement officer, and their supporting
personnel, mutually agreed upon by any of the parties engaged in settlement
discussions.
8. PROTECTED MATERIAL SUBPOENAED OR ORDERED

PRODUCED IN OTHER LITIGATION
If a Party is served with a subpoena or a court order issued in other litigation

that compels disclosure of any information or items designated in this action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such
notification shall include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or
order to issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification shall

include a copy of this Stipulated Protective Order; and

11
STIPULATED PROTECTIVE ORDER

 

 

 
i

Dw fo ~Y DA A FSF Ww NH

me NN NM NO Se BS SF Se Pe Sl lL SUhm LU

 

HIB oWOZEABNIWEFKK Dnmument{43-Filddl 05/28/19 1 Pagad2 Of b8 1 Pagede #38237

(c) cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served
with the subpoena or court order shall not produce any information designated in
this action as “CONFIDENTIAL.” before a determination by the court from which
the subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party shall bear the burden and expense of seeking

]| protection in that court of its confidential material and nothing in these provisions

should be construed as authorizing or encouraging a Receiving Party in this action

to disobey a lawful directive from another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced
by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
information produced by Non-Parties in connection with this litigation is protected
by the remedies and relief provided by this Order. Nothing in these provisions
should be construed as prohibiting a Non-Party from seeking additional
protections.

(b) In the event that a Party is required, by a valid discovery
request, to produce a Non-Party’s confidential information in its possession, and
the Party is subject to an agreement with the Non-Party not to produce the Non-
Party’s confidential information, then the Party shall:

(1) promptly notify in writing the Requesting Party and the
Non-Party that some or all of the information requested is subject to a

confidentiality agreement with a Non-Party;

12
STIPULATED PROTECTIVE ORDER

 

 

 
wo fo ~~ HB A F&F WH NHN —

me NHN NOOR Se PSP SEF ES Sl lh ShULhSELhUrE

in Rew O2GaeNNWFKK Daoument433-FilédlO5/28/19/1 Pagads of 18 1Pagade *#8833¢

(2) promptly provide the Non-Party with a copy of the
Stipulated Protective Order in this litigation, the relevant discovery request(s), and
a reasonably specific description of the information requested; and

(3) make the information requested available for inspection
by the Non-Party.

(c) Ifthe Non-Party fails to object or seek a protective order from
this court within 14 days of receiving the notice and accompanying information,
the Receiving Party may produce the Non-Party’s confidential information
responsive to the discovery request. If the Non-Party timely seeks a protective
order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a
determination by the court. Absent a court order to the contrary, the Non-Party
shall bear the burden and expense of seeking protection in this court of its
Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has
disclosed Protected Material to any person or in any circumstance not authorized
under this Stipulated Protective Order, the Receiving Party must immediately (a)
notify in writing the Designating Party of the unauthorized disclosures, (b) use its
best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
the person or persons to whom unauthorized disclosures were made of all the terms
of this Order, and (d) request such person or persons to execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
A.
HI
Hf

13
STIPULATED PROTECTIVE ORDER

 

 

 

 
Oo co ~T1 BW wv F&F Ww NH

we MN NM BOB Se RF Pe Se Pe em GLU UD

 

HiBowOUeaesnwr- KK Doumenti4B-Filéd 05/28/19 1 Pageadd 06 b8 1 Pagede 1538439

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Parties are those set forth in Federal
Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review. Pursuant to Federal Rule of Evidence
502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
of a communication or information covered by the attorney-client privilege or work
product protection, the parties may incorporate their agreement in the stipulated
protective order submitted to the court.

12, MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object on
any ground to use in evidence of any of the material covered by this Protective
Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Local Civil Rule 79-5. Protected Material
may only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party’s request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information

in the public record unless otherwise instructed by the court.

14
STIPULATED PROTECTIVE ORDER

 

 

 
wo © YN WN DH FF WY NH =

Bo Te a

 

SIReWOOBASsWEFKEK Dbotument45-Filedl O5/28/19/1Pagags of £8 1Pagede 5385.4¢

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within
60 days of a written request by the Designating Party, each Receiving Party must
return all Protected Material to the Producing Party or destroy such material. As
used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the
Protected Material. Whether the Protected Material is returned or destroyed, the
Receiving Party must submit a written certification to the Producing Party (and, if
not the same person or entity, to the Designating Party) by the 60 day deadline that
(1) identifies (by category, where appropriate) all the Protected Material that was
returned or destroyed and (2) affirms that the Receiving Party has not retained any
copies, abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel
are entitled to retain an archival copy of all pleadings, motion papers, trial,
deposition, and hearing transcripts, legal memoranda, correspondence, deposition
and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this
Protective Order as set forth in Section 4 DURATION).
if
Hf
Hf
H
Hf
H
I
Hf

15
STIPULATED PROTECTIVE ORDER

 

 

 
Oo Oo DT A UW FB WY NN =

mW N NM NN SF Se Se Se SP eS eS hDBGUlUmUCUD6S

1 BBeVOIBaseNNVEEKKK Cixctuumert 438 -Filddl65/28/19/1 Pagadaé of 18 1 Pagede 188641

14. VIOLATION
Any violation of this Order may be punished by appropriate measures
including, without limitation, contempt proceedings and/or monetary sanctions.
IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
DAPEER, ROSENBLIT & LITVAK, LLP

DATED:

 

Eric P. Markus
Attorneys for Plaintiffs,
Tara Bartoli, et al.

LEWIS BRISBOIS BISGAARD & SMITH, LLP

DATED:

 

Melissa Daugherty

Alia Chaib

Attorneys for Defendants,
Candice Elaine Williams and
Kimberly Lynn Baca

O’HAGAN MEYER

DATED:

 

Sarah Goldstein

Nicholas Grether

Attorneys for Defendants,

Rancho California RV Resort Owners

Association, Desert Resort Management, Inc.,
and Cari Burleigh

PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED: May 28, 2019 }

Hon. Kenly Kiya Kato
United States Magistrate Judge

16
STIPULATED PROTECTIVE ORDER

 

 

 

 
mow N NN NN BS Se KF Se PF Se SS UUme

 

PIS CHOLES NIFH Munn 4n-Filed ab/Vame1Paped”d of b81PagedB H3IBE 42)

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of
[print or type full address], declare under

 

penalty of perjury that I have read in its entirety and understand the Stipulated
Protective Order that was issued by the United States District Court for the Central
District of California on [date] in the case of Tara Bartoli, et al. v.
Rancho California RV Resort Owners Ass’n, et al., Case No. 5:18-cv-02643-
MWF(KKx). I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt. I
solemnly promise that I will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in
strict compliance with the provisions of this Order. I further agree to submit to the
jurisdiction of the United States District Court for the Northern District of
California for the purpose of enforcing the terms of this Stipulated Protective Order,
even if such enforcement proceedings occur after termination of this action. I
hereby appoint [print or type full name] of

[print or type full address and

 

telephone number] as my California agent for service of process in connection with

H
if
HM
Hf
ff

17
STIPULATED PROTECTIVE ORDER

 

 

 
Oo 6 SY Bw OT F&F W NN

NN Be SE SOR SO lh ll

if

Order.

Date:

Printed name:

Signature:

City and State where sworn and signed:

M1 BBewO2BaesNWAEKKK Doumert i433 -Filédl 05/28/19/1 Pagags OF b8 1 Pagade #38343

this action or any proceedings related to enforcement of this Stipulated Protective

 

 

 

18

 

 

 

STIPULATED PROTECTIVE ORDER

 
